DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting- 35 U.S.C. 101
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 8318459. This is a statutory double patenting rejection.
Claims 21-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 8669077. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112 2nd
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 recites the limitation "the aqueous alcohol".  There is insufficient antecedent basis for this limitation in the claim.
The claim to which claim 18 refers contains two instances of aqueous ethanol, at the step of eluting the compounds of interest from the resin, and forming a suspension of the product for purification purposes.  As there are two steps that use aqueous ethanol, it is unclear which step the applicant is referring to, or if applicant intends to use the same solution in both steps.  Amendment to clarify this point is required.  Alternatively amending the claim to refer specifically to the step or steps in question would likely add clarity.  

Claim Rejections - 35 USC § 112 4th
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13  is/are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 13, a step from the claim from which it depends is excluded/replaced (i.e. adding beta-amylase), As such claim 13 does not require this step and therefore does not include all of the limitations of the claim upon which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Magomet (USPGPub 20070082102).
Regarding claims 21-24, Applicant claims a glucosyl stevia composition produced by the method steps listed in claim 1.  Applicant claims a product by process.  A product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) “.  Applicant further claims the method comprises the steps, and thus other steps may occur, such as purification of individual components or admixture with other components.   The structure currently required by the method is transglucosylated steviol glycoside composition with up to 9 α-1,4-glucosyl residues and less than 15% unreacted steviol glycosides.  No further limitation is currently present in the claims which would impart further structure.  
Regarding claim 21, Magomet teaches reaction conditions similar to the conditions claimed by applicant using the same substrates and enzymes: Magomet teaches performing liqueifaction of starch with CGTase, “[0059] 100 grams of tapioca starch was suspended in 600 ml of distilled water (pH 6.5-7.0), 200 units of CGTase obtained in EXAMPLE 1 was added, and the liquefaction of starch was carried out at 75-80.degree. C. for about one hour to dextrose equivalent about 15.”, Magomet teaches cooling the starch suspension, adding steviol glycosides and adding a transglucosylation enzyme at 55-75 °C “[0059]…After cooling to 70.degree. C., the purified Stevia extract in an amount of 100 grams was added and mixed until a homogeneous solution was obtained. 800 units of CGTase was added to the solution and allowed to incubate at a temperature of 70.degree. C. for 18 hours. At 55.degree. C. and 60.degree. C. the reaction time was 48 hours and 32 hours, respectively. At 75.degree. C. the reaction was completed in 12-13 hours.”,  Magomet further teaches the pH of the reaction is pH of 6.5-7.0 and does not teach as step of altering the pH thus the transglucosylating step is performed at a pH of 6.5 to 7, “[0059] 100 grams of tapioca starch was suspended in 600 ml of distilled water (pH 6.5-7.0),”.  Magomet teaches the composition of transglucosylated stevia compositoin (Table 1) produced by the method (Example 2, [0059], Sample 1) as well as variations on the method with further purification steps (Examples 3-5, [0060]-[0063], Samples 3-4).  
Magomet teaches that Samples 2 and 4 contain 13.6% and 9.5% unreacted steviol glycosides (Table 1).   Magomet further discloses multiple transglucosylated products (Table 1 and Figure 2).  As the glycosides have been subjected to the same enzymatic conditions as the applicant claims, the modifications will be alpha 1,4,-glucosyl residues. 
Magomet thus teaches compositions matching the structure described by applicant in a product by process.   The composition of Magomet thus anticipates the instant claim. 
Regarding claim 26, the compositions taught by Magomet are for sweetening, as noted by the title paragraphs of the synthesis of Samples 1-4, “Preparation of Sweetener”,   and have sweetening properties (Table 2), and are thus sweetener compositions.  
Regarding claims 22-24, The compositions are shown to be sweet (Table 2) and are used in beverages, pharmaceutical/sweetener composition, and food products (Examples 6-14).  The compositions are thus flavor compositions and food ingredients.   Magomet further teaches the compositions for flavor compositions and food ingredients, “[0022] The total sweeteners obtained were applied in various foods and beverages as a sweetener, including ice cream, cookies, bread, fruit juices, milk products, baked goods and confectionary products. The sweetener can also be used in making tablets for pharmaceuticals, vitamins, nutritional supplements, etc.” and “[0053] The sweeteners can be used for seasoning of various food products (for example, soy sauce, soy sauce powder, soy paste, soy paste powder, dressings, mayonnaise, vinegar, powder vinegar, bakery products and confectioneries, frozen-desserts, meat products, fish-meat products, potato salad; bottled and canned foods, fruits and vegetables) in intact or mixed forms with other sweeteners, such as corn syrup, glucose, maltose, sucrose, lactose, aspartame, saccharin, sugar alcohols, organic and amino acids, flavors and/or coloring agents.”
The above reference anticipates the claim subject matter. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8318459. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition made by the method uses nearly identical method steps and is shown to produce sweetener compositions with the structure claimed, and the ratios claimed (Table 1).  ‘459 further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8669077. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition made by the method uses the method steps claimed. ‘077 further recites the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8735101. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition made by the method uses nearly identical method steps and is shown to produce sweetener compositions with the structure claimed, and the ratios claimed (Table 1). ‘101 further recites the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8911971. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition made by the method uses nearly identical method steps and is shown to produce sweetener compositions with the structure claimed, and the ratios claimed (Table 1). ‘971 further recites the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of USP 9055761.  Although the claims at issue are not identical, they are not patentably distinct from each other because the composition made by the method uses nearly identical method steps and is shown to produce sweetener compositions with the structure claimed, and the ratios claimed (Table 1).  ‘761 further recites the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 9392799.  Although the claims at issue are not identical, they are not patentably distinct from each other because the composition made by the method uses nearly identical method steps and is shown to produce sweetener compositions with the structure claimed, and the ratios claimed.  ‘799 further recites the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16424230. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition made by the method uses nearly identical method steps and is shown to produce sweetener compositions with the structure claimed, and the ratios claimed (Table 1). ‘230 further recites the use of compositions produced with other sweeteners and with flavors and additional food ingredients. 
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 11229228.  Although the claims at issue are not identical, they are not patentably distinct from each other because the composition made by the method uses nearly identical method steps and is shown to produce sweetener compositions with the structure claimed, and the ratios claimed.  ‘228 further recites the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657